THIS TERM NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS TERM NOTE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES LAWS. THIS TERM NOTE AND THE COMMON SHARES ISSUABLE UPON
CONVERSION OF THIS TERM NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
TERM NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO FRIENDLYWAY CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED.
 
FORM OF SENIOR SUBORDINATED SECURED
 
CONVERTIBLE TERM NOTE
 
FOR VALUE RECEIVED, FRIENDLYWAY CORPORATION, a Nevada corporation, (the
"Borrower"), hereby promises to pay to [NAME OF HOLDER] (the "Holder") or its
registered assigns or successors in interest, or order, the sum of $___________,
together with any accrued and unpaid interest thereon, on _____________ 2009 [30
MONTHS FROM CLOSING] (the "Maturity Date") if not sooner paid. The entire
original principal amount of this Senior Subordinated Secured Convertible Term
Note (this "Term Note") is subject to amortizing payments pursuant to Section
1.2 hereof and is hereinafter referred to as the "Amortizing Principal Amount."
 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof between the Borrower, the Holder, and the other purchasers
(“Holders”) of Term Notes (the "Purchase Agreement").
 
The following terms shall apply to this Term Note:
 
ARTICLE I
 
INTEREST & AMORTIZATION; RANKING
 
1.1 Interest Rate. Subject to Sections 1.1(b), 4.12 and 5.6 hereof, interest
payable on this Term Note shall accrue for the Amortizing Principal Amount at a
rate per annum (the "Interest Rate") equal to the greater of (x) the "prime
rate" published in The Wall Street Journal from time to time (the "Prime Rate"),
plus four percent (4%), or (y) fourteen percent (14%). The Prime Rate shall be
increased or decreased as the case may be for each increase or decrease in the
prime rate in an amount equal to such increase or decrease in the prime rate;
each change to be effective as of the day of the change in such rate. Interest
shall accrue from the date hereof and shall be calculated on the basis of a 360
day year. Interest on the Amortizing Principal Amount, shall be payable monthly,
in arrears, commencing on [SUCH DATE THAT IS 60 DAYS FROM CLOSING] and on the
first day of each consecutive calendar month thereafter (each, a "Repayment
Date") and on the Maturity Date, whether by acceleration or otherwise.
 
1

--------------------------------------------------------------------------------


 
1.2 Minimum Monthly Principal Payments. Amortizing payments of the Amortizing
Principal Amount shall begin on [SUCH DATE THAT IS 60 DAYS FROM CLOSING] and
shall recur on each succeeding Repayment Date thereafter until the Amortizing
Principal Amount has been repaid in full, whether by the payment of cash or by
the conversion of such principal into Common Stock pursuant to the terms hereof.
Subject to Section 2.1 and Article III below, on each Repayment Date, the
Borrower shall make payments to the Holder in the amount of $________ (the
"Monthly Principal Amount"), together with any accrued and unpaid interest then
due on the Amortizing Principal Amount, plus any and all other amounts which are
then owing under this Term Note that have not been paid (the Monthly Principal
Amount, together with such accrued and unpaid interest and such other amounts,
collectively, the "Monthly Amount"). Any Principal Amount that remains
outstanding on the Maturity Date shall be due and payable on the Maturity Date.
 
1.3 Ranking and Covenants. Except for those certain senior secured notes in the
aggregate principal amount of up to $600,000 that may be issued by the Company
to Ram Capital Resources or its affiliates (“Permitted Senior Indebtedness”), no
indebtedness of the Company is senior to this Note in right of payment, whether
with respect to principal, interest, damages or upon liquidation or dissolution
or otherwise. Other than the Permitted Senior Indebtedness and any renewal,
refinancing or replacement thereof that does not exceed the aggregate amount of
the Permitted Senior Indebtedness, the Company will not, and will not permit any
Subsidiary to, directly or indirectly, enter into, create, incur, assume or
suffer to exist any indebtedness of any kind, that is senior or pari passu in
any respect to the Company’s obligations under the Notes.
 
ARTICLE II
 
CONVERSION REPAYMENT
 
2.1 (a) Payment of Monthly Amount in Cash or Common Stock. If the Monthly Amount
is required to be paid in cash pursuant to Section 2.1(b), then the Borrower
shall pay the Holder an amount equal to 100% of the Monthly Amount due and owing
to the Holder on the Repayment Date in cash. If the Monthly Amount is required
to be paid in shares of Common Stock pursuant to Section 2.1(b), the number of
such shares to be issued by the Borrower to the Holder on such Repayment Date
(in respect of such portion of the Monthly Amount converted into shares of
Common Stock pursuant to Section 2.1(b)), shall be the number determined by
dividing (x) the portion of the Monthly Amount converted into shares of Common
Stock, by (y) 85% of the average of the Volume Weighted Average Price (“VWAP”)
of the shares of Common Stock for each of the ten (10) trading days prior to the
applicable Repayment Date, as reported by Bloomberg, L.P. on the Principal
Market (as hereinafter defined) (“Monthly Conversion Price”). The foregoing is
conditioned upon the Borrower being a currently reporting public entity under
the Securities and Exchange Act of 1934, as amended and to the extent this
condition is not satisfied at a particular Repayment Date, the Company shall be
required to pay the Monthly Amount in cash only. 
 
2

--------------------------------------------------------------------------------


 
(b) Monthly Amount Conversion Guidelines. Subject to Sections 2.1(a) and 2.2
hereof, the Holder shall convert into shares of Common Stock all or a portion of
the Monthly Amount due on each Repayment Date according to the following
guidelines (collectively, the "Conversion Criteria"): (i) the amount of such
conversion does not exceed twenty five percent (25%) of the aggregate dollar
trading volume of the Common Stock for the twenty two (22) trading day period
immediately preceding the applicable Repayment Date. If the Conversion Criteria
are not met, the Holder shall convert only such part of the Monthly Amount that
meets the Conversion Criteria. Any part of the Monthly Amount due on a Repayment
Date that the Holder has not been able to convert into shares of Common Stock
due to failure to meet the Conversion Criteria, shall be paid by the Borrower in
cash at the rate of 100% of the Monthly Amount otherwise due on such Repayment
Date, within three (3) business days of the applicable Repayment Date.
 
(c) Application of Conversion Amounts. Any amounts converted by the Holder
pursuant to Section 2.1(b) shall be deemed to constitute payments of, or applied
against, (i) first, outstanding fees, (ii) second, accrued interest on the
Amortizing Principal Amount and (iii) third, the Amortizing Principal Amount.
 
2.2 No Effective Registration. Notwithstanding anything to the contrary herein,
no amount payable hereunder may be converted into Common Stock unless (a) either
(i) an effective current Registration Statement (as defined in the Registration
Rights Agreement) covering the shares of Common Stock to be issued in
satisfaction of such obligations exists, or (ii) an exemption from registration
of the Common Stock is available pursuant to Rule 144(k) of the Securities Act,
and (b) no Event of Default hereunder exists and is continuing, unless such
Event of Default is cured within any applicable cure period or is otherwise
waived in writing by the Holder in whole or in part at the Holder’s option.
 
2.3 Optional Redemption of Amortizing Principal Amount. The Borrower will have
the option of prepaying the outstanding Amortizing Principal Amount ("Optional
Amortizing Redemption"), in whole or in part, by paying to the Holder a sum of
money equal to one hundred (100%) of the portion of the Amortizing Principal
Amount to be redeemed, together with accrued but unpaid interest thereon and any
and all other sums due, accrued or payable to the Holder arising under this Term
Note, the Purchase Agreement or any Related Agreement (the "Amortizing
Redemption Amount") on the Amortizing Redemption Payment Date (as defined
below). The Borrower shall deliver to the Holder a notice of redemption (the
"Notice of Amortizing Redemption") specifying the date for such Optional
Amortizing Redemption (the "Amortizing Redemption Payment Date"), which date
shall be not less than thirty (30) days after the date of the Notice of
Amortizing Redemption (the "Redemption Period"). A Notice of Amortizing
Redemption shall not be effective with respect to any portion of the Amortizing
Principal Amount for which the Holder have a pending election to convert
pursuant to Section 3.1, or for conversions initiated or made by the Holder
pursuant to Section 3.1 during the Redemption Period. The Amortizing Redemption
Amount shall be determined as if such Holder's conversion elections had been
completed immediately prior to the date of the Notice of Amortizing Redemption.
On the Amortizing Redemption Payment Date, the Amortizing Redemption Amount
shall be paid in good funds to the Holder. In the event the Borrower fails to
pay the Amortizing Redemption Amount on the Amortizing Redemption Payment Date
as set forth herein, then such Notice of Amortizing Redemption will be null and
void.
 
3

--------------------------------------------------------------------------------


 
ARTICLE III
 
CONVERSION RIGHTS
 
3.1 Holder’s Conversion Rights. Subject to Section 2.2, the Holder shall have
the right, but not the obligation, to convert all or any portion of the then
aggregate outstanding Principal Amount of this Term Note, together with interest
and fees due hereon, into shares of Common Stock, subject to the terms and
conditions set forth in this Article III. The Holder may exercise such right by
delivery to the Borrower of a written Notice of Conversion pursuant to Section
3.3. The shares of Common Stock to be issued upon such conversion are herein
referred to as the "Conversion Shares."
 
3.2 Intentionally Omitted.
 
3.3  Mechanics of Holder’s Conversion. (a) In the event that the Holder elect to
convert any amounts outstanding under this Term Note into Common Stock, the
Holder shall give notice of such election by delivering an executed and
completed notice of conversion (a "Notice of Conversion") to the Borrower, which
Notice of Conversion shall provide a breakdown in reasonable detail of the
Principal Amount, accrued interest and fees being converted. On each Conversion
Date (as hereinafter defined) and in accordance with its Notice of Conversion,
the Holder shall make the appropriate reduction to the Principal Amount, accrued
interest and fees as entered in its records and shall provide written notice
thereof to the Borrower within two (2) business days after the Conversion Date.
Each date on which a Notice of Conversion is delivered or telecopied to the
Borrower in accordance with the provisions hereof shall be deemed a "Conversion
Date". A form of Notice of Conversion to be employed by the Holder is annexed
hereto as Exhibit A.
 
(b) Pursuant to the terms of a Notice of Conversion, the Borrower will issue
instructions to the transfer agent accompanied by an opinion of counsel, if so
required by the Borrower's transfer agent, within one (1) business day of the
date of the delivery to the Borrower of the Notice of Conversion and shall cause
the transfer agent to transmit the certificates representing the Conversion
Shares to the Holder by crediting the account of the Holder’s designated broker
with The Depository Trust Company ("DTC") through its Deposit Withdrawal Agent
Commission ("DWAC") system within three (3) business days after receipt by the
Borrower of the Notice of Conversion (the "Delivery Date"). In the case of the
exercise of the conversion rights set forth herein the conversion privilege
shall be deemed to have been exercised and the Conversion Shares issuable upon
such conversion shall be deemed to have been issued upon the date of receipt by
the Borrower of the Notice of Conversion. The Holder shall be treated for all
purposes as the record holders of such shares of Common Stock, unless the Holder
provides the Borrower written instructions to the contrary.
 
4

--------------------------------------------------------------------------------


 
3.4 Late Payments. The Borrower understands that a delay in the delivery of the
shares of Common Stock in the form required pursuant to this Article beyond the
Delivery Date could result in economic loss to the Holder. As compensation to
the Holder for such loss, the Borrower agrees to pay late payments to the Holder
for late issuance of such shares in the form required pursuant to this Article
III upon conversion of the Note, in the amount equal to $250 per business day
after the Delivery Date. The Borrower shall pay any payments incurred under this
Section in immediately available funds upon demand.
 
3.5 Conversion Mechanics.
 
(a) The number of shares of Common Stock to be issued upon each conversion of
this Term Note pursuant to this Article III shall be determined by dividing that
portion of the Principal Amount and interest and fees to be converted, if any,
by the then applicable Fixed Conversion Price. For purposes hereof, the initial
"Fixed Conversion Price" means $0.14. In the event of any conversions of
outstanding obligations under this Term Note in part pursuant to this Article
III, such conversions shall be deemed to constitute conversions (i) first, of
the Monthly Amount for the current calendar month, and (ii) then of outstanding
Amortizing Principal Amount, by applying the conversion amount to Monthly
Principal Amounts for the remaining Repayment Dates in chronological order.
 
(b) The Fixed Conversion Price and number and kind of shares or other securities
to be issued upon conversion are subject to adjustment from time to time upon
the occurrence of certain events, as follows:
 
A. Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Fixed Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.
 
B. During the period the conversion right exists, the Borrower will reserve from
its authorized and unissued Common Stock a sufficient number of shares to
provide for the issuance of Common Stock upon the full conversion of this Term
Note. The Borrower represents that upon issuance and receipt of adequate
consideration, such shares will be duly authorized and validly issued, fully
paid and non-assessable. The Borrower agrees that its issuance of this Term Note
shall constitute full authority to its officers, agents, and transfer agents who
are charged with the duty of executing and issuing stock certificates to execute
and issue the necessary certificates for shares of Common Stock upon the
conversion of this Term Note.
 
C. Share Issuances. Subject to the provisions of this Section 3.5, if the
Borrower shall at any time prior to the conversion or repayment in full of the
Principal Amount issue any shares of Common Stock or securities convertible into
Common Stock to a person other than the Holder (except (i) pursuant to
Subsections A or B above;
 
5

--------------------------------------------------------------------------------


 
(ii) pursuant to options, warrants or other obligations to issue shares
outstanding on the date hereof as disclosed to the Holder in writing or in the
Borrower's Exchange Act filings (iii) pursuant to any options, warrants or
shares of Common Stock that may be sold and issued to Ram Capital Resources and
its affiliates on or before [July 30, 2006]; and (iv) pursuant to options that
are issuable as of the date hereof under any employee incentive stock option
plan adopted by the Borrower) for a consideration per share (the "Offer Price")
less than the Fixed Conversion Price in effect at the time of such issuance,
then the Fixed Conversion Price shall be immediately reset to such lower Offer
Price at the time of issuance of such securities. For purposes hereof, the
issuance of any security of the Borrower convertible into or exercisable or
exchangeable for Common Stock shall result in an adjustment to the Fixed
Conversion Price at the time of issuance of such securities.
 
D. Reclassification, etc. If the Borrower at any time shall, by reclassification
or otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Term Note, as to the unpaid Principal
Amount and accrued interest thereon, shall thereafter be deemed to evidence the
right to purchase an adjusted number of such securities and kind of securities
as would have been issuable as the result of such change with respect to the
Common Stock immediately prior to such reclassification or other change.
 
3.6 Issuance of Replacement Note. Upon any partial conversion of this Term Note,
a replacement Note containing the same date and provisions of this Term Note
shall, at the written request of the Holder, be issued by the Borrower to the
Holder for the outstanding Principal Amount of this Term Note and accrued
interest which shall not have been converted or paid. Subject to the provisions
of Article IV, the Borrower will pay no costs, fees or any other consideration
to the Holder for the production and issuance of a replacement Note.
 
ARTICLE IV
 
EVENTS OF DEFAULT
 
Upon the occurrence and continuance of an Event of Default beyond any applicable
grace period, Atlantic Professional Association, Inc., as Agent on behalf of the
Holders and acting upon the direction of the Note Requisite Holders may make all
sums of principal, interest and other fees then remaining unpaid hereon and all
other amounts payable hereunder immediately due and payable. In the event of
such an acceleration, the amount due and owing to the Holder shall be 125% of
the outstanding principal amount of the Note (plus accrued and unpaid interest
and fees, if any) (the "Default Payment"). The Default Payment shall be applied
first to any fees due and payable to the Holder pursuant to this Term Note, the
Purchase Agreement or the Related Agreements, then to accrued and unpaid
interest due on the Note and then to the outstanding principal balance of the
Note.
 
The occurrence of any of the following events set forth in Sections 4.1 through
4.10, inclusive, is an "Event of Default":
 
6

--------------------------------------------------------------------------------


 
4.1 Failure to Pay Principal, Interest or other Fees. The Borrower fails to pay
when due any installment of principal, interest or other fees hereon in
accordance herewith, or the Borrower fails to pay when due any amount due under
any other promissory note issued by the Borrower, and in any such case, such
failure shall continue for a period of three (3) days following the date upon
which any such payment was due.
 
4.2 Breach of Covenant. The Borrower breaches any covenant or any other term or
condition of this Term Note or the Purchase Agreement in any material respect,
or the Borrower or any of its Subsidiaries breaches any covenant or any other
term or condition of any Related Agreement in any material respect and, in any
such case, such breach, if subject to cure, continues for a period of fifteen
(15) days after the occurrence thereof.
 
4.3 Breach of Representations and Warranties. Any representation or warranty
made by the Borrower in this Term Note or the Purchase Agreement, or by the
Borrower or any of its Subsidiaries in any Related Agreement, shall, in any such
case, be false or misleading in any material respect on the date that such
representation or warranty was made or deemed made.
 
4.4 Receiver or Trustee. The Borrower or any of its Subsidiaries shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.
 
4.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against the Borrower or any of its Subsidiaries or any of their
respective property or other assets for more than $50,000, and shall remain
unvacated, unbonded or unstayed for a period of thirty (30) days.
 
4.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower or any
of its Subsidiaries and not stayed within 30 days.
 
4.7 Stop Trade. An SEC stop trade order or Principal Market trading suspension
of the Common Stock shall be in effect for five (5) consecutive days or five (5)
days during a period of ten (10) consecutive days, excluding in all cases a
suspension of all trading on a Principal Market, provided that the Borrower
shall not have been able to cure such trading suspension within thirty (30) days
of the notice thereof or list the Common Stock on another Principal Market
within sixty (60) days of such notice. The "Principal Market" for the Common
Stock shall include the OTC Bulletin Board, NASDAQ SmallCap Market, NASDAQ
National Market System, American Stock Exchange, or New York Stock Exchange
(whichever of the foregoing is at the time the principal trading exchange or
market for the Common Stock).
 
4.8 Failure to Deliver Common Stock or Replacement Note. The Borrower shall fail
(i) to timely deliver Common Stock to the Holder pursuant to and in the form
required by this Term Note, if such failure to timely deliver Common Stock shall
not be cured within two (2) business days or (ii) to deliver a replacement Note
to the Holder within seven (7) business days following the required date of such
issuance pursuant to this Term Note, the Purchase Agreement or any Related
Agreement (to the extent required under such agreements).
 
7

--------------------------------------------------------------------------------


 
4.9 Default Under Related Agreements or Other Agreements. The occurrence and
continuance of any Event of Default (as defined in the Purchase Agreement or any
Related Agreement) or any event of default (or similar term) under any other
indebtedness.
 
4.10 Change in Control. Any "Person" (as defined in Section 13(d)(3) under the
Securities Exchange Act of 1934, as amended (the "Exchange Act")), not including
the Holders shall become the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act) of more than 25% of the total voting power attached to all
outstanding equity securities of the Borrower.
 
DEFAULT RELATED PROVISIONS
 
4.11 Default Interest Rate. Following the occurrence and during the continuance
of an Event of Default, the Borrower shall pay additional interest on this Term
Note in an amount equal to two percent (2%) per month (twenty-four percent (24%)
per annum), and all outstanding obligations under this Term Note, including
unpaid interest, shall continue to accrue such additional interest from the date
of such Event of Default until the date such Event of Default is cured or
waived.
 
4.12 Conversion Privileges. The conversion privileges set forth in Article III
shall remain in full force and effect immediately from the date hereof and until
this Term Note is paid in full.
 
4.13 Cumulative Remedies. The remedies under this Term Note shall be cumulative.
 
ARTICLE V
 
MISCELLANEOUS
 
5.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.


5.2 Notices. Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
Borrower at the address provided in the Purchase Agreement executed in
connection herewith, and to the Holder at the address provided in the Purchase
Agreement for such Holder, or at such other address as the Borrower or the
Holder may designate by ten days advance written notice to the other parties
hereto. A Notice of Conversion shall be deemed given when made to the Borrower
pursuant to the Purchase Agreement.


8

--------------------------------------------------------------------------------


 
5.3 Amendment. Any provision of this Term Note to the contrary notwithstanding,
changes in or additions to this Term Note may be made, and compliance with any
term, covenant, condition or provision set forth in the Term Notes may be
omitted or waived (either generally or in a particular instance and either
retroactively or prospectively), and any default or Event of Default and the
consequences thereof may be waived, by a consent or consents in writing signed
by the Note Requisite Holders; provided, however, that (i) the Company shall
deliver copies of the form of such consent or consents to any Holder who did not
execute the same; (ii) no such consent shall be effective to reduce the
principal of or rate of interest payable on any Term Notes, or to postpone the
date fixed for the payment of the principal thereof or of interest thereon,
without the consent of the Holder of each Term Note so affected; and (iii) no
such consent shall extend to or impair any obligation not expressly waived or
impair any right consequent thereon. Any consent may be given subject to
satisfaction of conditions stated therein. A waiver on any occasion shall not be
construed as a bar to or a waiver of any such right or remedy on any future
occasion.
 
5.4 Assignability. This Term Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Purchase Agreement. This Term Note shall not be assigned by
the Borrower without the consent of the Holder.
 
5.5 Governing Law. This Term Note shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York. Both the Borrower and the Holder agree to submit to the jurisdiction
of such courts. The prevailing party shall be entitled to recover from the other
party its reasonable attorney's fees and costs. In the event that any provision
of this Term Note is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or unenforceability of
any other provision of this Term Note. Nothing contained herein shall be deemed
or operate to preclude the Holder from bringing suit or taking other legal
action against the Borrower in any other jurisdiction to collect on the
Borrower's obligations to the Holder, to realize on any collateral or any other
security for such obligations, or to enforce a judgment or other court order in
favor of the Holder.
 
9

--------------------------------------------------------------------------------


 
5.6 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holders and thus refunded to the Borrower.
 
5.7 Security Interest and Guarantee. The holders of Term Notes have been granted
a security interest (i) in certain assets of the Borrower and its Subsidiaries
as more fully described in the Security Agreement dated as of the date hereof
and (ii) pursuant to the Stock Pledge Agreement dated as of the date hereof. The
obligations of the Borrower under this Term Note and other Term Notes are
guaranteed by certain Subsidiaries pursuant to the Subsidiary Guaranty dated as
of the date hereof.
 
5.8 Construction. Each party acknowledges that its legal counsel participated in
the preparation of this Term Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Term Note to favor any party
against the other.
 
5.9 Cost of Collection. If default is made in the payment of this Term Note, the
Borrower shall pay to the Holders reasonable costs of collection, including
reasonable attorney's fees.

10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Borrower has caused this Term Note to be signed in its
name effective as of this ___ day of June, 2006.

        FRIENDLYWAY CORPORATION  
   
   
    By:      

--------------------------------------------------------------------------------

Name: Ken Upcraft
Title: President and CEO
        WITNESS:          

 
11

--------------------------------------------------------------------------------


 
EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert all or part of the Note into
Common Stock
 
[Name and Address of Holder]
 
The Undersigned hereby converts $_________ of the principal and $_____________
of the interest due on [specify applicable Repayment Date] under the Convertible
Term Note issued by FRIENDLYWAY CORPORATION dated June __, 2006 by delivery of
Shares of Common Stock of FRIENDLYWAY CORPORATION on and subject to the
conditions set forth in Article III of such Note.
 
1. Date of Conversion _______________________
 
2. Shares To Be Delivered: _______________________
 
By:
 
12

--------------------------------------------------------------------------------


 